DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4-20 are allowed, renumbered 1-19. Claim 3 is cancelled.
Claims 1 and 20 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
An information processing apparatus comprising: 
a processor configured to: 
receive an instruction to execute a service by utterance; and 
perform a control to present execution information in a case where a number of different types of settings required for the received service is equal to or more than a predetermined number regardless of whether or not a setting for presenting the execution information is performed, the execution information being information indicating an execution result of the received service, and 
execute the service without performing the control to present the execution information in a case where the number of different types of settings required for the received service is less than the predetermined number and no predetermined condition has been satisfied.
Lee (US 2018/0322870) teaches an artificial intelligence voice interactive system may provide various services to a user in response to a voice command. The system may perform at least one of: receiving user speech from a user; transmitting the received user speech to the central server; receiving at least one of control signals and audio and video answers, which are generated based on an analysis and interpretation result of the user speech, from at least one of the central server, the internal service servers, and the external service servers; and outputting the received audio and video answers through at least one of speakers and a display coupled to the user interactive device and controlling at least one device according to the control signals
However, Lee does not teach the invention as claimed, especially perform a control to present execution information in a case where a number of different types of settings required for the received service is equal to or more than a predetermined number regardless of whether or not a setting for presenting the execution information is performed, the execution information being information indicating an execution result of the received service, and 
execute the service without performing the control to present the execution information in a case where the number of different types of settings required for the received service is less than the predetermined number and no predetermined condition has been satisfied.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675